Citation Nr: 0923383	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The appellant served on active duty from July 1982 to July 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2005 rating decisions 
of the RO in Indianapolis, Indiana, which denied service 
connection for a right ankle disability. 

The appellant had requested a video conference hearing before 
a Board of Veterans' Appeals Board member.  However, in a May 
2009 letter, the appellant withdrew his hearing request and 
asked the Board to adjudicate his case on the evidence and 
appeal brief of record.  The Board will proceed.  See 
38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The appellant has subjective complaints of ankle pain, but 
does not have a currently diagnosed right ankle disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in May 2004 did not fully comply with the duty 
to notify provisions.  This letter advised the appellant of 
the information necessary to substantiate his claim for 
service connection for a right ankle disability, and of the 
appellant's and VA's respective obligations for obtaining 
such evidence.  However, the letter did not provide notice of 
what evidence is needed to determine the degree of disability 
and the effective date under Dingess.  After adjudication of 
the appellant's claim by the RO, a letter dated in May 2006 
did apprise the appellant of these last two elements, viz., 
the degree of disability and the effective date.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess, 19 Vet. App. at 
490.  Thus, the omission is harmless error and no further 
notice is needed.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

The VCAA further provides that VA has a duty to assist the 
appellant in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The appellant's service 
treatment records and private medical records are in the 
file.  The appellant has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  Indeed, in the appellant's April 2006 
VCAA Notice Response, he stated that he had no other 
information or evidence to give to VA to substantiate his 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the appellant's medical 
and service treatment records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 
3.326(a).  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The appellant's Wabash Valley Correctional Facility (Wabash 
facility) medical records from January to May 2003 include 
examinations and treatment of his right ankle by medical 
doctors.  There is no indication that the appellant has a 
right ankle disability.  As these examinations are current, 
thorough and focus on the affected area, the Board finds 
they constitute sufficient evidence to decide the case.  See 
38 C.F.R. §§  3.159(c)(4), 3.326(b); see also McLendon, 
supra.  As such, the preponderance of the medical evidence 
is against a current diagnosis of the claimed disorder.  An 
examination is therefore not required.  See id.  

The Board notes that not only is a VA examination unnecessary 
in this case, but conducting one would not be feasible, as 
the appellant has been incarcerated at the Wabash facility in 
Carlisle, Indiana since he filed this claim in May 2004.  
When a veteran is incarcerated, VA must tailor its assistance 
to meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Nevertheless, the Court has held that 
VA cannot compel the correctional institution to transport 
the appellant to the location of a VA examination.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Court 
explained that the Secretary is not authorized by statute or 
regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility for attendance at a VA examination.  Id. 

The appellant was twice scheduled for a VA examination of his 
ankle, but was unable to attend either one due to his 
incarceration.  In a letter dated in February 2005, the 
appellant stated that he was never notified of the first 
scheduled examination.  In a letter dated in April 2005, the 
appellant stated that he had yet to receive a copy of his 
first scheduled appointment for a VA examination, and also 
requested confirmation of the second appointment.  In an 
August 2005 letter, the appellant stated that he received his 
appointment notification papers.  He does not claim that he 
did not attend the examinations because he was not given 
advance notice of them.  It is clear he was unable to attend 
them because he was incarcerated. 

In the August 2005 letter, the appellant also asked whether a 
doctor at his correctional facility could perform the 
examination.  In October 2005, VA sent a letter to the Health 
Care Administrator at the Wabash facility, asking whether 
this facility would provide an adequate examination in 
connection with this claim.  VA also offered to provide 
examination instructions in order to ensure the examination 
included the necessary information to make a decision on the 
claim.  That same month, the Administrative Assistant to the 
Health Care Administrator at the Wabash facility informed VA 
that the Department of Corrections does not perform 
examinations for disability claims.  VA related this 
information to the appellant in an October 2005 letter.  In 
short, VA made several efforts to have the appellant examined 
and, when these efforts proved unavailing due to his 
incarceration, notified him of the fact.  Nevertheless, as 
discussed above, the Board finds that an examination is not 
warranted in this case.  Thus, any error with respect to 
providing a medical examination to the appellant is non-
prejudicial.  See McLendon, supra.

The appellant also asked VA for assistance in locating two 
witnesses, B.D. and D.D., and forwarding his letters to them.  
However, the appellant has not provided VA with sufficient 
identifying information to find a current address for them.  
VA notified the appellant of its inability to locate the 
above-mentioned witnesses in an October 2005 letter.  The 
Board notes that the purpose of contacting these witnesses 
was to obtain statements from them corroborating the 
appellant's in-service right ankle injury.  As the Board 
finds that, based on the appellant's service treatment 
records, he did in fact suffer a right ankle injury while in 
service, such statements are unnecessary and would have no 
effect on the outcome of this claim.  See Mlechick v. 
Mansfield, 503 F.3d 1340 (Fed. Cir. 2007)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See id. 

II. Service Connection

The appellant contends that he is entitled to service 
connection for a right ankle disability due to pain and a 
stretched Achilles tendon he suffers as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant contends that he suffers from a stretched 
Achilles tendon which resulted from twisting his right ankle 
in service.  He states that he was put on crutches and given 
physical therapy to treat this injury while in service.  He 
further states that his ankle condition has been an ongoing 
problem since that time, and is getting worse due to aging 
and arthritis.  He claims that he has continually stubbed his 
toes because of the ankle weakness, and that he hurt his left 
ankle when the right ankle gave out.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Moreover, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the appellant's service treatment 
records.  An August 1982 record shows that the appellant 
sprained his ankle while running, twisting it inward.  The 
examiner found no edema but did observe a limited range of 
motion.  There was pain with palpation to medial aspect of 
the right ankle and Achilles tendon.  The examiner ruled out 
a possible partial avulsion of the Achilles tendon.  The 
appellant was issued a heel pad and instructed not to run or 
jump for seven days.  A week later, the appellant's right 
ankle was reexamined.  The examiner diagnosed the appellant 
with a right ankle sprain or Achilles strain.  At this time, 
the ankle was swollen and tender.  There was tenderness over 
the deltoid ligament and the Achilles was tender.  The 
ankle's range of motion was also limited by pain.  An x-ray 
taken of the ankle was negative for any significant 
pathology.  There was no erythema.  The appellant was issued 
an ace bandage and cold pack, and instructed not to run or 
jump for ten days.  On reexamination a week thereafter, there 
was very minimal tenderness over the deltoid ligament.  
Tenderness of the Achilles tendon resolved somewhat after 
stretching.  There was no edema or erythema, and no Achilles 
squeak or rubbing.  The neurovascular structures were intact.  
The appellant was instructed in stretching and issued ankle 
support.  An April 1985 record reflects that the appellant 
stubbed his right toe.  On examination, there was full range 
of motion, moderate edema, and no deformity.  The toe was 
tender to palpation.  The examiner diagnosed the injury as a 
contusion.  There is no indication that this injury was 
caused by his right ankle injury, and no indication in the 
evidence of record that the appellant has continued to have 
problems related to his toes.  Based on the service treatment 
records discussed above, the Board finds there was in-service 
incurrence of a right ankle injury.  The Board notes that 
there is no evidence that the appellant was on crutches or 
received physical therapy for this condition, as he claims. 

There are no other records reflecting a diagnosis, treatment, 
or complaint of a right ankle condition until January 2003, 
when the appellant was treated at the Wabash facility for a 
tender right ankle.  At this time, the appellant stated that 
he had injured his right ankle many years before and had 
constant ongoing pain.  The nurse examiner observed no 
deformity or swelling.  The appellant also did not report a 
change in frequency or intensity of the pain in several 
years.  The appellant was prescribed Ibuprofen and given warm 
packs for added comfort.  In April 2003, the appellant was 
again seen at the Wabash facility for right ankle pain.  This 
time he was examined by a doctor.  The doctor found that 
there was no swelling, there was good range of movement, and 
the appellant's gait was normal.  The doctor's assessment was 
right ankle pain.  The appellant was issued an ace bandage 
for support.  In May 2003, a Wabash facility examination, 
conducted by a doctor, noted that the appellant had reinjured 
his right ankle while coming down from an upper bunk bed.  At 
this time, the ankle showed no swelling, but there was pain 
on movement.  The appellant was prescribed Ibuprofen and 
instructed to sleep on a lower bunk bed for thirty days.  
These are the only records of evidence addressing the 
appellant's right ankle condition.  

The appellant also submitted private medical records dated in 
June 1994 reflecting a left ankle injury due to an injury at 
work.  The appellant has argued that he injured his left 
ankle when the right ankle gave out.  However, these records 
do not make any mention of a right ankle condition that might 
have caused the left ankle injury.  Moreover, there is no 
indication, and the appellant has not claimed, that he 
currently suffers from a left ankle disability.  As the 
appellant's claim is for a right ankle disability, the Board 
does not find these records are relevant to the present 
claim.  

The medical evidence of record reflects that the appellant 
has no current right ankle disability.  None of the 
appellant's recent examinations have diagnosed a current 
ankle disability.  While the appellant is competent to report 
pain and discomfort, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be 
diagnosed to accompany his complaints.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The Board finds that the appellant does not have a current 
right ankle disability.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a low back condition must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle 
disability is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


